                    EMMET, MARVIN & MARTIN, LLP
                                COUNSELLORS AT LAW
                                      120 Broadway                                                    Thomas A. Pitta
                                New York, New York 10271                                                      Partner
                                     212-238-3000                                                  Tel: 212-238-3148
                                                                           Fax: 212-238-3100 •Fax (alt.) 212-608-0544
                                 www.emmetmarvin.com                                       tpitta@emmetmarvin.com




                                                December 11, 2019


Via ECF and FedEx
Honorable James J. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

                        RE:     In re Orly Genger
                                Case No.: 19-13895-jlg

Dear Judge Garrity:

        This firm represents Sagi Genger (“Sagi”), a judgment creditor in the above-
referenced chapter 7 case that the Bankruptcy Court for the Western District of Texas
(the “Texas Court”) recently transferred to this Court pursuant to our Motion to Dismiss
this Chapter 7 Bankruptcy Case or, Alternatively, to Transfer Venue (the “Motion”).
While the Texas Court ruled on the portion of the Motion relating to transfer of venue, it
specifically left the alternative relief relating to dismissal of the case for a decision by this
Court.     In addition to the Motion, various adversary proceedings relating to
dischargeability, discovery motions, and other matters were pending before the Texas
Court prior to the transfer to this Court.

       Sagi hereby requests that the Court schedule a status conference at its earliest
convenience to allow the parties to confer with the Court regarding briefing and hearings
schedules for (a) the dismissal portion of the Motion, (b) the dischargeability
proceedings, and (c) the other matters before the Court.

       If the Court has any questions or would like to discuss, I can make myself
available at the Court’s convenience. We thank the Court for its consideration.




                          NEW YORK, NEW YORK • MORRISTOWN, NEW JERSEY
EMMET, MARVIN & MARTIN,   LLP



Honorable James J. Garrity, Jr.
December 11, 2019
Page 2
                                    Respectfully submitted,

                                    /s/ Thomas A. Pitta
                                    Thomas A. Pitta
                                    Emmet, Marvin & Martin, LLP
                                    120 Broadway, 32nd Floor
                                    New York, New York 10271
                                    Attorneys for Sagi Genger

Encl.
cc:   John Dellaportas, Esq.
      Michael Bowen, Esq.
      Deborah D. Williamson, Esq.
      Raymond W. Battaglia, Esq.
      Ryan B. DeLaune, Esq.
      Mr. Sagi Genger
